Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 10/18/2021, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Leslye B. Davidson (Reg. No. 38854), Attorney of Record, on 02/15/2022.

The application has been amended as follows:

Claim 1.  (Previously Presented)  A method of predicting reservoir sand bodies based on a wind field provenance-basin system, comprising steps of: 
acquiring geological data of an area to be evaluated for distribution of beach-bar sand bodies, wherein the geological data comprises more than one of core data, paleontological data, well logging data and seismic data;



predicting, based on the formation process data of the beach-bar sand bodies and using a computer, distribution locations where the beach-bar sand bodies are distributed in the area to be predicted using a geophysical method, wherein the geophysical method includes geological methods and further wherein the geophysical method includes seismic exploration, electrical exploration, gravity exploration, magnetic exploration, geophysical well logging and radioactive exploration,

wherein the step of inputting the geological data into the preset wind field-provenance-basin system model to generate formation process data of beach-bar sand bodies for the area to be predicted comprises:
processing the geological data using the paleo-wind force restoration tool and the paleo-wind direction restoration tool to generate the distribution pattern in which the beach-bar sand bodies are distributed in the area to be predicted;

processing the distribution pattern in which the beach-bar sand bodies are distributed using the paleo-provenance restoration tool to generate distribution characteristics and a sedimentary model of the beach-bar sand bodies; and

processing the distribution characteristics and the sedimentary model of the beach-bar sand bodies using the paleo-geomorphology restoration tool and the paleo-water depth restoration tool, to generate distribution locations and range of the beach-bar sand bodies in the area to be predicted, and



extracting eolian sandstone data, clay magnetic susceptibility or aqueous sedimentary structure data from the geological data;

restoring a paleo-wind direction for the area to be predicted to restore the direction and level of paleo-wind force based on the eolian sandstone data, the clay magnetic susceptibility or the aqueous sedimentary structure data;

calculating a thickness of a breaker-induced sand bar or a thickness of a sandy-gravelly coastwise bar in the area to be predicted;

restoring paleo-wind force for the area to be predicted to restore the direction and level of paleo-wind force based on the thickness of the breaker-induced sand bar or the thickness of the sandy-gravelly coastwise bar; 

performing calculation based on the paleo-wind direction and the paleo-wind force for the area to be predicted to obtain the distribution pattern in which the beach-bar sand bodies are distributed in the area to be predicted; and

using the distribution pattern in which the beach-bar sand bodies are distributed in the area to be predicted to predict the reservoir sand bodies.
Claims 2-3 (Canceled)

Claim 4. (Previously Presented) The method according to claim 1, wherein the step of processing the distribution pattern in which the beach-bar sand bodies are distributed using the paleo-provenance restoration tool to generate distribution characteristics and a sedimentary model of the beach-bar sand bodies comprises:


calculating a denudation quantity of the area to be predicted within a set period of time using a geological method, the geochemical method or the geophysical method; and
 
performing calculation based on the denudation quantity to obtain the distribution characteristics and the sedimentary model of the beach-bar sand bodies.

Claim 5. (Previously Presented) The method according to claim 1, wherein the step of processing the distribution characteristics and the sedimentary model of the beach-bar sand bodies using the paleo-geomorphology restoration tool and the paleo-water depth restoration tool to generate distribution locations and range of the beach-bar sand bodies in the area to be predicted comprises:
restoring an original thickness of the area to be predicted based on the distribution characteristics and the sedimentary model of the beach-bar sand bodies;

extracting sedimentary facies data and paleontological data from the distribution characteristics and the sedimentary model of the beach-bar sand bodies;

performing paleo-water depth correction processing on the sedimentary facies data and paleontological data to generate correction data;

restoring paleo-geomorphology of the area to be predicted according to the original thickness and the correction data;

restoring a paleo-water depth of the area to be predicted using a facies sequence method, a ripple mark method or a multi-phylum micro-paleontological method; and 



Claim 6. (Currently Amended) A computing device of predicting reservoir sand bodies based on a wind field-provenance-basin system the computing device having a processor and non-transitory computer readable storage medium, the computing device having a set of modules stored on the non-transitory computer readable storage medium and executed by the processor, the modules, comprising:
a geological data acquisition module 

a beach-bar-sand-body formation-process-data generation module 

a prediction module 


a distribution pattern generating unit 

a distribution-characteristic and sedimentary-model generating unit 

a distribution-location and range generating unit 

wherein the distribution pattern generating unit is further configured to:
extract eolian sandstone data, clay magnetic susceptibility or aqueous sedimentary structure data from the geological data;

restore a paleo-wind direction in the area to be predicted to restore the direction and level of the paleo-wind force based on the eolian sandstone data, the clay magnetic susceptibility or the aqueous sedimentary structure data;

calculate a thickness of a breaker-induced sand bar or a thickness of a sandy-gravelly coastwise bar in the area to be predicted;



performing calculation based on the paleo-wind direction and the paleo-wind force in the area to be predicted to obtain the distribution pattern in which the beach-bar sand bodies are distributed in the area to be predicted; and

using the distribution pattern in which the beach-bar sand bodies are distributed in the area to be predicted to predict the reservoir sand bodies.

Claims 7-8. (Canceled)

Claim 9. (Currently Amended) The computing device according to claim 6, wherein the distribution-characteristic and sedimentary-model generating unit is further configured to:
perform provenance analysis on the distribution pattern in which the beach-bar sand bodies are distributed using a sedimentological method, a petrological method, an element geochemical method or the geophysical method, to restore the provenance system for the area to be predicted;

calculate a denudation quantity of the area to be predicted within a set period of time using a geological method, the geochemical method or the geophysical method;

performing calculation based on the denudation quantity to obtain the distribution characteristics and the sedimentary model of the beach-bar sand bodies.

Claim 10. (Currently Amended) The computing device according to claim 6, wherein the distribution-location and range generating unit is further configured to:
restore an original thickness of the area to be predicted based on the distribution characteristics and the sedimentary model of the beach-bar sand bodies;



perform paleo-water depth correction processing on the sedimentary facies data and paleontological data, for generating correction data;

restore paleo-geomorphology of the area to be predicted according to the original thickness and the correction data;

restore a paleo-water depth of the area to be predicted using a facies sequence method, a ripple mark method or a multi-phylum micro-paleontological method; and

performing calculation based on the paleo-geomorphology and the paleo-water depth of the area to be predicted to obtain the distribution locations and range of the beach-bar sand bodies in the area.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
Gao et al (FOR Publication CN104749394A) teaches a method for measuring ancient wind power on the basis of a process for quantifying the thicknesses of longshore sand bars.
Laverne et al (US 2018/0113235 A1) teaches a method that include receiving a mesh that represents a geologic environment where the mesh includes elements; receiving location information for a discontinuity in the geologic environment; based at least in part on the location information, defining enrichment equations for a portion of the elements where the enrichment equations include a jump function that 
Jiang et al (NPL: Sedimentary hydrodynamic study of sand bodies in the upper subsection of the 4th Member of the Paleogene Shahejie Formation in the eastern Dongying Depression, 2014) teaches a method for analyzing the sand body types, emphasizing the sedimentary characteristics of the beach-bar sand bodies using drilling and logging data.
 Luo et al (NPL: The Distribution and Seismic Prediction of Beach Bar Sandbodies in Narrow and Elongate Lacustrine Basin - A Case from Es2 in Chezhen Depression in the East of China, 2012) teaches a method that combined sedimentological and seismic reflection characteristics analysis to predict favorable exploration targets in a beach-bar complex in one of these basins.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 1 and 6:
“extract eolian sandstone data, clay magnetic susceptibility or aqueous sedimentary structure data from the geological data; 6350010.1012US 
restore a paleo-wind direction in the area to be predicted to restore the direction and level of the paleo-wind force based on the eolian sandstone data, the clay magnetic susceptibility or the aqueous sedimentary structure data;
 calculate a thickness of a breaker-induced sand bar or a thickness of a sandy-gravelly coastwise bar in the area to be predicted; 
restore paleo-wind force in the area to be predicted to restore the direction and level of the paleo-wind force based on the thickness of the breaker-induced sand bar or the thickness of the sandy-gravelly coastwise bar; 
performing calculation based on the paleo-wind direction and the paleo-wind force in the area to be predicted to obtain the distribution pattern in which the beach-bar sand bodies are distributed in the area to be predicted; and 
using the distribution pattern in which the beach-bar sand bodies are distributed in the area to be predicted to predict the reservoir sand bodies.”.
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1, 4-6, 9-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148